Case: 19-50616   Document: 00515323381   Page: 1   Date Filed: 02/27/2020




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                              United States Court of Appeals
                                                                       Fifth Circuit

                                                                     FILED
                              No. 19-50616                    February 27, 2020
                            Summary Calendar
                                                                Lyle W. Cayce
                                                                     Clerk
UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee

v.

JESUS HERNANDEZ-MEDRANO, also known as Jesus Medrano-Hernandez,
also known as Jesus Medrano,

                                         Defendant-Appellant

Cons. w/ No. 19-50617

UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee

v.

JESUS HERNANDEZ-MEDRANO

                                         Defendant-Appellant


                Appeals from the United States District Court
                      for the Western District of Texas
                           USDC No. 4:19-CR-19-1
                           USDC No. 4:12-CR-24-3
     Case: 19-50616      Document: 00515323381         Page: 2    Date Filed: 02/27/2020


                                     No. 19-50616
                                   c/w No. 19-50617

Before SMITH, DENNIS, and DUNCAN, Circuit Judges.
PER CURIAM: *
       Jesus Hernandez-Medrano challenges the sentence imposed for his
guilty plea conviction for illegal reentry into the United States. He argues that
the within-guidelines sentence of 66 months of imprisonment was greater than
necessary to achieve the sentencing goals of 18 U.S.C. § 3553(a) and therefore
is substantively unreasonable. Because he has not challenged his revocation
judgment or sentence on appeal, the revocation judgment is AFFIRMED. See
United States v. Scroggins, 599 F.3d 433, 446-47 (5th Cir. 2010).
       We review “the substantive reasonableness of the sentence imposed
under an abuse-of-discretion standard.” Gall v. United States, 552 U.S. 38, 51
(2007). Because the sentence falls within the properly calculated advisory
guidelines range, it is entitled to a presumption of reasonableness. See United
States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009).
       In previous cases, we have rejected the arguments that Hernandez-
Medrano raises on appeal. We have not been persuaded that the offense of
illegal reentry is treated too harshly under U.S.S.G. § 2L1.2 because it is in
essence an international trespass. See United States v. Juarez-Duarte, 513
F.3d 204, 212 (5th Cir. 2008). We have also rejected the contention that
§ 2L1.2’s double-counting of a defendant’s criminal history necessarily renders
a sentence unreasonable. See United States v. Duarte, 569 F.3d 528, 529-31
(5th Cir. 2009). Further, Hernandez-Medrano’s contention that his allegedly
benign motives for returning to the United States warranted a lesser sentence
is unavailing. See United States v. Gomez-Herrera, 523 F.3d 554, 565-66 (5th


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.



                                             2
    Case: 19-50616     Document: 00515323381      Page: 3   Date Filed: 02/27/2020


                                  No. 19-50616
                                c/w No. 19-50617

Cir. 2008). His arguments amount to a request for this court to reweigh the
sentencing factors, which we will not do. See United States v. Martinez, 921
F.3d 452, 483 (5th Cir. 2019), cert. denied, 2019 WL 6257514 (U.S. Nov. 25,
2019) (No. 19-6375).
      Hernandez-Medrano has not shown that the district court failed to
consider any significant factors, gave undue weight to any improper factors, or
clearly erred in balancing the sentencing factors; thus, he has not rebutted the
presumption of reasonableness. See Cooks, 589 F.3d at 186. Accordingly, the
district   court’s   judgment   regarding   his   illegal-reentry   conviction   is
AFFIRMED.




                                       3